 Federal Defenders                                                                           Southern District
                                                             52 Duane Street-10th Floor, New York, NY 10007
 OF NEW YORK, INC.                                                     Tel: (212) 417-8700 Fax: (212) 571-0392


 David E. Patton                                                                            So uthern District of Ntw Yo rk
 Exe,1Hi11e Director                                                                            Jennifer L. Brown
                                                                                                   Anomey-in-Charg,


November 12, 2019
                                                                             l18DCSDNY
ByECF
                                                                         r-. OOCUtvIENT
The Honorable Sidney H. Stein                                           :"~.
                                                                           , E',..,.ECI
                                                                                     · .~ .""OoN~i
                                                                                            "'· ' 1 ~-"""' "\J..J....,I.
                                                                                                              T Tv              ~n
                                                                                                                              m1'
                                                                                                                              ~u.G
United States District Judge                                            t·; DOC If:
                                                                                                                           ~
Southern District of New York
500 Pearl Street
New York, NY 10007                                                           ----~
                                                                        !l&aDATE     F'lLED:
                                                                             . -."'~·-·~-      *     ,,: w
                                                                                                                11 1oJ,



         Re:           United States v. Rules Pierre
                       19 CR 783 (SHS)

Dear Judge Stein:                                             MO
       With the consent of the government, I write to request an adjournment of Mr. Pierre's
November 13, 2019 initial status conference to November 21 at 2:30 p.m. I make this request
because I will be out of the jurisdiction the week ofNovember 12, 2019. The government is
available for a hearing on November 21, 2019. The parties consent to the exclusion of time until
November 21, 2019.


                                                   Respectfully submitted,


                                                       Isl
                                                   Zawadi Baharanyi
                                                   Assistant Federal Defender
                                                   212-417-8735



cc:       Robert Boone/ Jordan Estes       The conference is adjourned to November 21, 2019, at
          Assistant United States Attorney 2:30 p.m. Time is excluded from calculation under the
          (by ECF)                         Speedy Trial Act from today until November 21 , 2019.
                                           The Court finds that the ends of justice served by this
                                           continuance outweigh the best interests of the public
                                           and the defendants in a speedy trial pursuant to
                                           18 U.S.C. § 316l(h)(7)(A).




                                                                                                                   H. STEIN
                                                                                                             iI. :; . D. J.
